DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 11/01/2021.

In the response to the Non-Final Office Action 7/30/2021, the applicant states that claims 1, 11, and 13 have been amended. Claims 16 and 17 have been added. Claims 1-17 are all the claims pending the application.

Claims 1, 11, and 13 have been amended. Claims 16 and 17 have been added. In summary, claims 1-17 are pending in current application.

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered. 

Regarding to claim 1, the applicant argues that Xiong, Mojaver, Tonomura, and Minakawa do not teach or suggest that “a selection acceptance unit, implemented by the processor, that accepts a projection image selected by a user from among the plurality of displayed projection images as having a highest linearity based on a linearity on the projection image of the straight line included in the target.” The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Xiong discloses “a selection acceptance unit, implemented by the processor, that accepts a projection image”. For example, in Fig. 1a and col. 4, lines 14-20, Xiong teaches the images are selected and scanned in to a computer. In col. 7, lines 60-65, Xiong teaches the user specifies four points in the image. In col. 8, lines 45-50, Xiong teaches accepting the feedback images.
Mojaver discloses “a projection image selected by a user from among the plurality of displayed projection images”. For example, in paragraph [0022], Mojaver teaches selecting and comparing two or more images, e.g., two successive images, to detect motion. In paragraph [0044], Mojaver teaches allowing visual presentation of data, e.g., images. In paragraph [0045], Mojaver teaches selecting a portion of the image; Mojaver further teaches a user utilizes the user interface 30 to move the graphical object 40 to different portions of the image displayed in the area 34a in order to select a portion of the image. In paragraph [0046], Mojaver teaches permitting the user to select a magnification for the display of the selected portion of the image. In paragraphs [0086-0087] and [0090], Mojaver teaches a user selects a portion of a displayed fish-eye image, e.g., via a user interface, for viewing at a selected magnification. In paragraph [0093], Mojaver teaches acquisition of the two images.
Tonomura discloses selecting projection image as having a highest linearity based on a linearity on the projection image of the straight line included in the target. For example, in Fig. 34 and paragraph [0254], Tonomura teaches the target includes straight lines as illustrated in 
    PNG
    media_image1.png
    100
    439
    media_image1.png
    Greyscale
. In Fig. 35 and paragraph [0254], Tonomura teaches a distorted circular image S is obtained on the XY plane as shown in FIG. 35; Tonomura further teaches a reference straight line J2 passing through the point P2 and parallel with the X axis is the straight line indicating the cut-out orientation. In Fig. 36 and paragraph [0255], Tonomura teaches the reference straight lines J1 and J2 are both in a direction along the horizontal plane in a landscape; Tonomura further teaches a finally obtained planar regular image is selected and obtained based on straight lines; 
    PNG
    media_image2.png
    359
    479
    media_image2.png
    Greyscale
 );

Minakawa discloses “selecting projection image as having a highest linearity based on a linearity on the projection image of the straight line included in the target”. For example, in Fig. 

Claim 11 and claim 13 are not allowable due to the similar reasons as discussed above.

Claims 2-12, 12, and 14 are not allowable due to the similar reasons as discussed above.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 5960108 A) in view of Mojaver (US 20050259118 A1), in view of Tonomura (US 20090167886 A1), and further in view of Minakawa (US 20120051666 A1).
Regarding to claim 1 (Currently Amended), Xiong discloses a camera parameter estimation device (col. 2, lines 50-55: create a virtual reality environment in a data processing system utilizing a fisheye lens; Fig. 1a; col. 4, lines 5-10: a computer system is a device including the hard drive and any computer readable medium; col. 4, lines 13-30:  the operation of a system; a plurality of parameters are computed for each of the images; col. 4, lines 15-20: a computer; Fig. 3; col. 5, lines 3-15: camera; self-calibrating a fisheye lens) comprising:
a hardware including a memory and a processor (col. 2, lines 5-10: a data processing system; col. 2, lines 50-55: a data processing system; col. 4, lines 5-10: a computer system includes the hard drive, any computer readable medium, and processor; col. 4, lines 15-20: a computer includes processor):
a projection image generation unit, implemented by the processor (col. 4, lines 5-10: the method and system are implemented in a computer system via the hard drive; Fig. 1a; col. 4, lines 13-30:  the operation of a system), that applies a plurality of projection schemes that use a radius of a visual field region of a fisheye-lens camera to an image of a target including a straight line in actual space imaged by the fisheye-lens camera to generate a plurality of projection images (Fig. 1a; col. 4, lines 18-30:  the images are utilized in conjunction with the optimized parameters to generate a virtual reality environment; Fig. 2; col. 4, lines 34-45: fisheye projection model and distortion;  an equidistance projection model for a fisheye lens;  the equidistance projection model projects the 3D ray into an image position; Fig. 6; col. 8, lines 
    PNG
    media_image3.png
    157
    324
    media_image3.png
    Greyscale
), each of the plurality of projection images being generated based on a different projection scheme, among the plurality of projection schemes (col. 3, lines 15-25: an equi-distance projection model and first-order approximation are used to generate multiple images;  In addition to the equi-distance model and first-order approximation, a radial projection model and a third order polynomial are used to generate multiple images; Fig. 6A; Fig. 6B; col. 8, lines 40-50: different scales, adjustable sizes, and different iterations are used to generate different images; Fig. 7A; Fig. 7B; col. 8, lines 50-65: one projection image is generated based on the ideal equidistance projection model as illustrated in Fig. 7A; another projection image is generated based on cubic distortion model as illustrated in Fig. 7B);

a selection acceptance unit, implemented by the processor, that accepts a projection image (Fig. 1a; col. 4, lines 14-20: the images are selected and scanned in to a computer; col. 7, lines 60-65: the user specifies four points in the image; col. 8, lines 45-50: accept the feedback images); 
that determines a projection scheme on the basis of the selected projection image (col. 3, lines 1-10: a radial distortion model in conjunction with the conventional use of the equidistance model to model the images from the fisheye lens; col. 3, lines 15-25: there are many proposed projection models for fisheye lenses; an equidistance projection model and a radial projection model are utilized; col. 4, lines 33-60: Fisheye Projection Model and Distortion; select the equi-distance projection model over the traditional planar projection model; col. 4, lines 55-65; Fig. 6a; Fig. 6b; col. 8, lines 40-45: achieve registration at different scales; Fig. 7a; Fig. 7b; col. 8, lines 50-60: determine and use the ideal equidistance projection model and our cubic or radial distortion model respectively to generate the final results of a minimization of an image ID); and
an output unit, implemented by the processor, that outputs an internal parameter of the fisheye-lens camera that corresponds to the determined projection scheme (col 1, lines 25-26:  the computer display; output representation with parameters on the computer display; col. 2, lines 5-15: a display of a data processing system; provide a virtual reality environment with 
Xiong fails to explicitly disclose:
a projection image selected by a user from among the plurality of displayed projection images as having a highest linearity based on a linearity on the projection image of the straight line included in the target;
a projection scheme determination unit, implemented by the processor;
wherein the plurality of projection images displayed by the display unit is generated respectively by applying the plurality types of projection schemes.
In same filed of endeavor, Mojaver teaches: 
a hardware including a processor (Fig. 1A; [0042]: a processor; [0086]: a display processor 78 that effects the display of the fish-eye digital image on a primary display 80):
a projection image selected by a user from among the plurality of displayed projection images ([0045]: select a portion of the image; a user utilizes the user interface 30 to move the graphical object 40 to different portions of the image displayed in the area 34a in order to select a portion of the image; [0046]: permits the user to select a magnification for the display 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiong to include a hardware including a processor; a projection image selected by a user from among the plurality of displayed projection images as taught by Mojaver. The motivation for doing so would have been to allow selecting a portion of the displayed image for further viewing; to provide a perspective-corrected view of a portion of a fish-eye image by transforming that portion according to a selected magnification; to select that portion of the fish-eye image to be corrected for perspective distortions and to be presented; to correct the selected portion for distortions introduced by the fish-eye lens as taught by Mojaver in paragraphs [0008], [0012], [0020], and [0087].
Xiong in view of Mojaver fails to explicitly disclose: 
projection image as having a highest linearity based on a linearity on the projection image of the straight line included in the target;
a projection scheme determination unit, implemented by the processor;
wherein the plurality of projection images displayed by the display unit is generated respectively by applying the plurality types of projection schemes.
In same filed of endeavor, Tonomura teaches: 
select projection image as having a highest linearity based on a linearity on the projection image of the straight line included in the target (Fig. 34; [0254]: the target includes straight lines as illustrated in Fig. 34; 
    PNG
    media_image1.png
    100
    439
    media_image1.png
    Greyscale
; Fig. 35; [0254]: a distorted circular image S is obtained on the XY plane as shown in FIG. 35; a reference straight line J2 passing through the point P2 and parallel with the X axis is the straight line indicating the cut-out orientation; Fig. 36; [0255]: the reference straight lines J1 and J2 are both in a direction along the horizontal plane in a landscape; a finally obtained planar regular image is selected and obtained based on straight lines; 
    PNG
    media_image2.png
    359
    479
    media_image2.png
    Greyscale
 );
a projection scheme determination unit, implemented by the processor ([0019]: the orthogonal projection method; a non-orthogonal projection method; [0020]: converting coordinates on the non-orthogonally projected image to coordinates on the orthogonally projected image; [0022]: the transformation unit uses a transformation equation based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiong in view of Mojaver to include to select projection image as having a highest linearity based on a linearity on the projection image of the straight line included in the target; a projection scheme determination unit, implemented by the processor as taught by Tonomura. The motivation for doing so would have been to convert coordinates on the non-orthogonally projected image to coordinates on the orthogonally projected image; to use a transformation equation based on the orthogonal projection method as taught by Tonomura in paragraphs [0020] and [0022]. 
Xiong in view of Mojaver and Tonomura fails to explicitly disclose:
wherein the plurality of projection images displayed by the display unit is generated respectively by applying the plurality types of projection schemes.
	In same filed of endeavor, Minakawa teaches:
	select projection image as having a highest linearity based on a linearity on the projection image of the straight line included in the target (Fig. 9A; Fig. 9B; [0005]: a line is properly corrected to be linear; Fig. 9A; Fig. 10A; Fig. 10B; [0008]:  obtain and select a corrected result based on a white board as shown in FIG. 10A or FIG. 10B; [0024-0026]).
wherein the plurality of projection images displayed by the display unit is generated respectively by applying the plurality types of projection schemes ([0004]: various applicable projection methods and schemes include equidistance projection, equisolid angle projection, .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiong in view of Mojaver and Tonomura to include selecting projection image as having a highest linearity based on a linearity on the projection image of the straight line included in the target; wherein the plurality of projection images displayed by the display unit is generated respectively by applying the plurality types of projection schemes as taught by Minakawa. The motivation for doing so would have been to apply perspective transformation to correct distortion of a line in an image captured with a fisheye lens based on a projection model and a design value; to correct the fisheye image by applying perspective transformation such that the angle of view in a horizontal direction is ensured to be wide; to create a corrected image through geometrical correction of an input image as taught by Minakawa in paragraphs [0004], [0005], and [0009].

Regarding to claim 2 (Previously presented), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 1, further comprising:

wherein the projection image generation unit generates the projection image in the range determined (Xiong; Fig. 1a; col. 4, lines 18-30:  the images are utilized in conjunction with the optimized parameters to generate a virtual reality environment; Fig. 2; col. 4, lines 34-45).
a maximum incident angle calculation unit, implemented by the processor, that calculates a maximum incident angle that corresponds to the range for each projection scheme (Mojaver; [0008]: generate a perspective corrected view of at least a portion of a wide-angle image; [0072-0073]: calculate incident angle using equation 12a and 12b; Fig. 7; [0076]: a set of values include maximum incident angle; a set of values are calculated by utilizing the following formulas;

    PNG
    media_image4.png
    190
    401
    media_image4.png
    Greyscale
),


Regarding to claim 3 (Original), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 2,
wherein the projection range input unit accepts an input of a range having a distance from the center of the image to a specified point as a radius (Xiong; col. 3, lines 5-10: the image center is easily determined; Fig. 2; col. 4, lines 34-60: equation 1-3; an arbitrarily large field of view; col. 4, lines 45-55: calculate the polar distance r; col. 5, lines 35-40: Image Centers and Radii; col. 7, lines 30-40: the ideal equidistance projection; Fig. 8; col. 8, lines 50-60).

Regarding to claim 4 (Previously presented), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 2,
wherein the projection image generation unit generates a projection image projected on a plane at a focal length, which is determined according to the maximum incident angle (Tonomura; Fig. 4; [0129]: three angles are in general referred to as Euler angles; Fig. 6; [0131]: a plane in contact with the virtual sphere H at the point G; Fig. 21; [0195]: orthogonally projected image are formed by use of a fisheye lens based on the orthogonal projection 

Regarding to claim 5 (Previously presented), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 1, further comprising a guide generation and display unit, implemented by the processor, that generates a guide for guiding a straight line to a position for assisting in estimating the internal parameter for the image imaged by the fisheye-lens camera and displays the guide so as to be superimposed on the image (Tonomura; Fig. 36; [0254]: generate a reference straight line J1  and a reference straight line J2 as illustrated in Fig. 36; a reference straight line J1 passing through the point P1; a reference straight line J2 passing through the point P2).

Regarding to claim 6 (Original), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 5,
wherein the guide generation and display unit generates a guide indicating a circle at a predetermined distance from the center of the image or a radial guide from the center of the image and displays the guide so as to be superimposed on the image imaged by the fisheye-lens camera (Tonomura; Fig. 35; [0253]: circular image contains a circle as illustrated in Fig. 35; Fig. 36; [0254]).

Regarding to claim 7 (Previously presented), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 5,


Regarding to claim 8 (Previously presented), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 1, further comprising a visual field region estimation unit, implemented by the processor, that estimates the radius of a visual field region of the fisheye-lens camera from the image imaged by the fisheye-lens camera (Xiong; Fig. 2; col. 4, lines 34-40: the equidistance projection model; col. 4, lines 45-65: calculate the polar distance r; col. 5, lines 35-45: Image Centers and Radii; col. 6, lines 1-20).

Regarding to claim 9 (Previously presented), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 1,
wherein the projection image generation unit applies, as projection schemes, two or more projection schemes of an equidistant projection scheme, an orthographic projection scheme, a stereographic projection scheme, and an equisolid angle projection scheme to generate a plurality of projection images (Xiong; Fig. 1a; col. 4, lines 18-30:  the images are utilized in conjunction with the optimized parameters to generate a virtual reality environment; Fig. 2; col. 4, lines 34-45: fisheye projection model and distortion;  an equidistance projection model 12 for a fisheye lens;  the equidistance projection model projects 
Xiong in view of Mojaver, Tonomura, and Minakawa further discloses an orthographic projection scheme (Tonomura; [0019]: the orthogonal projection method; [0192]: the equidistance projection method, sterographic projection method and equisolid angle projection method).

Regarding to claim 10 (Previously Presented), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 1,
wherein the output unit outputs, as the internal parameter of the fisheye-lens camera, the center of the image photographed by the fisheye-lens camera, a distortion of an image sensor of the fisheye-lens camera, the radius of the visual field region, and a projection scheme (Xiong; col. 4, lines 10-30: typical parameters to be computed are, for example, the grey Scale, gradient, focal length of the plurality of images; col. 5, lines 35-45: Image Centers and Radii; col. 6, lines 1-20; col. 7, lines 25-45:  output the rotation angles, image centers and radii; Fig. 7a; Fig. 7b; col. 8, lines 50-60:  two schemes are used as illustrated in Fig, 7a and 7b; use the ideal equidistance projection model and our cubic or radial distortion model respectively to generate the final results of a minimization of an image ID).



Regarding to claim 12 (Original), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same national used to reject claim 2 is also used to reject claim 12.

Regarding to claim 13 (Currently Amended), Xiong discloses a non-transitory computer readable information recording medium storing a camera parameter estimation program, when executed by a processor, that performs a method for (col. 2, lines 5-10: a data processing system; col. 2, lines 50-55: create a virtual reality environment in a data processing system utilizing a fisheye lens; a data processing system; col. 4, lines 5-10: a computer system includes the hard drive, any computer readable medium, and processor; Fig. 1a; col. 4, lines 15-20: a computer includes processor; claim 11: computer readable medium; Fig. 1a; col. 4, lines 13-30:  the operation of a system; a plurality of parameters are computed for each of the images; Fig. 3; col. 5, lines 3-15: camera; self-calibrating a fisheye lens): 
the rest claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest claim limitations recited in claim 13.



Regarding to claim 15 (Previously presented), Xiong in view of Mojaver, Tonomura, and Minakawa discloses the camera parameter estimation device according to claim 1, wherein the display unit is further configured to display a list of the plurality of projection images generated by applying the plurality types of projection schemes to one image (Minakawa; [0004]: various applicable projection methods and schemes include equidistance projection, equisolid angle projection, and orthogonal projection; Fig. 9A; Fig. 9B; [0005]: FIG. 9A illustrates an example of a fisheye image; FIG. 9B illustrates an example where the fisheye image is corrected by applying perspective transformation such that the angle of view in a horizontal direction is ensured to be wide; display a corrected projection image based on a scheme as illustrated in Fig. 9B; Fig. 9A; Fig. 10A; Fig. 10B; [0008]: a fisheye image as shown in FIG. 9A is subjected to correction, to thereby obtain and display two different corrected results based on two different methods as shown in FIG. 10A or FIG. 10B; [0030]: an image display device 40 displays the corrected image).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/HAI TAO SUN/Primary Examiner, Art Unit 2616